AdvisorDesigns® Variable Annuity EliteDesigns® Variable Annuity AdvanceDesigns® Variable Annuity SecureDesigns® Variable Annuity Variflex® Variable Annuity Variflex® LS Variable Annuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated November 12, 2010, To Current Prospectus Dated May 1, 2010 The following Underlying Funds changed their names on the effective dates listed. All references to the former names in the Variable Annuity Prospectuses listed, dated May1, 2010, are hereby changed to reflect the new names on the effective date listed. Former Name New Name Subaccount Available in ListedVariableAnnuity Effective Date Rydex| SGI VT All-CapOpportunity Rydex| SGI VT U.S. LongShortMomentum AdvisorDesigns EliteDesigns AdvanceDesigns SecureDesigns Variflex Variflex LS 5/28/2010 Van Kampen LIT Government Invesco Van Kampen V.I.Government AdvisorDesigns EliteDesigns AdvanceDesigns SecureDesigns Variflex Variflex LS 6/1/2010 Van Kampen LIT Comstock Invesco Van Kampen V.I.Comstock AdvanceDesigns SecureDesigns Variflex Variflex LS 6/1/2010 Van Kampen UIF EquityandIncome Invesco Van Kampen V.I.Equityand Income AdvanceDesigns SecureDesigns Variflex Variflex LS 6/1/2010 Van Kampen UIF EmergingMarkets Equity Morgan Stanley UIF EmergingMarketsEquity AdvanceDesigns SecureDesigns 6/1/2010 Rydex| SGI VT InternationalOpportunity Rydex| SGI VT International LongShortSelect AdvisorDesigns EliteDesigns SecureDesigns 6/7/2010 Effective June 7, 2010, the Rydex | SGI VT International Long Short Select underlying fund changed its sub-adviser to Security Global Investors, LLC. All references to the previous sub-adviser, Valu-Trac, in the Prospectus dated May1, 2010, are hereby changed to reflect the name of the new sub-adviser, Security Global Investors, LLC. Please Retain This Supplement For Future Reference
